                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 1 of 9 Page ID #:1919



                                                                                                                  1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                      alan.kessel@troutman.com
                                                                                                                  2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                      jeffrey.goldman@troutman.com
                                                                                                                  3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                      kevin.crisp@troutman.com
                                                                                                                  4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                      lauren.grochow@troutman.com
                                                                                                                  5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      5 Park Plaza, Suite 1400
                                                                                                                  6   Irvine, CA 92614-2545
                                                                                                                      Telephone: 949.622.2700
                                                                                                                  7   Facsimile: 949.622.2739
                                                                                                                  8   Attorneys for Defendants
                                                                                                                      SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                  9   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                 10                         UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 12                                 WESTERN DIVISION
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14   HONG LIU,                                 Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                 15                   Plaintiff,                Honorable Stephen V. Wilson
                                                                                                                 16           v.                                DEFENDANTS’ OBJECTIONS AND
                                                                                                                                                                MOTION TO STRIKE PLAINTIFF
                                                                                                                 17   FARADAY&FUTURE INC.,                      AND COUNTER-DEFENDANT’S
                                                                                                                      SMART KING LTD., JIAWEI                   EVIDENCE SUBMITTED IN
                                                                                                                 18   WANG, and CHAOYING DENG,                  SUPPORT OF HIS MOTION TO
                                                                                                                                                                DISMISS DEFENDANT AND
                                                                                                                 19                   Defendants.               COUNTERCLAIMANT
                                                                                                                                                                FARADAY&FUTURE INC.’S
                                                                                                                 20                                             SECOND AMENDED
                                                                                                                                                                COUNTERCLAIM, TO STRIKE
                                                                                                                 21                                             DEFENDANT AND
                                                                                                                                                                COUNTERCLAIMANT
                                                                                                                 22                                             FARADAY&FUTURE INC.’S AND
                                                                                                                                                                DEFENDANT SMART KING
                                                                                                                 23                                             LTD.’S AFFIRMATIVE DEFENSES,
                                                                                                                                                                AND FOR SANCTIONS
                                                                                                                 24
                                                                                                                                                                Date:    May 3, 2021
                                                                                                                 25                                             Time:    1:30 p.m.
                                                                                                                                                                Place:   Courtroom 10A
                                                                                                                 26
                                                                                                                      AND RELATED COUNTERCLAIM.
                                                                                                                 27
                                                                                                                 28   115016601
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 2 of 9 Page ID #:1920



                                                                                                                  1           Defendant Smart King Ltd. (“Smart King”) and Defendant and Counter-
                                                                                                                  2   Claimant Faraday&Future Inc. (“FF”; together with Smart King, “Defendants”)
                                                                                                                  3   object to, and move to strike, the evidence respectively attached to, and referenced
                                                                                                                  4   in, Exhibits A-M to the Declarations of Jake Nachmani (“Nachmani Declaration”)
                                                                                                                  5   and the Declaration of Hong Liu (“Liu Declaration”) filed in support of Plaintiff
                                                                                                                  6   Hong Liu’s (“Liu”) Motion to Dismiss FF’s Second Amended Counterclaim, to
                                                                                                                  7   Strike FF’s and Smart King’s Affirmative Defenses, and for Sanctions (the
                                                                                                                  8   “Motion”), set for hearing before this Court on May 3, 2021.
                                                                                                                  9   I.      INTRODUCTION
                                                                                                                 10           Liu’s Motion, ostensibly brought under Federal Rule of Civil Procedure
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   12(b)(6), purports to rely on extrinsic documents and declarations from outside the
                                                                                                                 12   four corners of FF’s Second Amended Counterclaim (“SACC”). Absent narrowly
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   defined circumstances, extrinsic evidence cannot be offered to support a Rule
                                                                                                                 14   12(b)(6) motion, and “the Court generally may not look beyond the four corners of
                                                                                                                 15   the complaint in ruling on a Rule 12(b)(6) motion, with the exception of documents
                                                                                                                 16   incorporated into the complaint by reference, and any relevant matters subject to
                                                                                                                 17   judicial notice.” See, e.g., Fraley v. Facebook, Inc., 830 F. Supp. 2d 785, 794 (N.D.
                                                                                                                 18   Cal. 2011), citing Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)); Lee v.
                                                                                                                 19   City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001); Gay v. Esquetini, 2017 WL
                                                                                                                 20   10574940, at *2 (C.D. Cal. Feb. 8, 2017)).
                                                                                                                 21           Specifically, on a Rule 12(b)(6) motion, the doctrine of incorporation by
                                                                                                                 22   reference permits the Court to consider documents attached to or alleged in the
                                                                                                                 23   complaint, so long as the complaint “necessarily relies” on those documents or their
                                                                                                                 24   content, “the document's authenticity is uncontested, and the document's relevance is
                                                                                                                 25   uncontested.”     Fraley, 830 F. Supp. 3d at 794-95 (citing Coto Settlement v.
                                                                                                                 26   Eisenberg, 593 F.3d 1031, 1038 (9th Cir.2010)); Lee, 250 F.3d at 688–89. “The
                                                                                                                 27   Court may also take judicial notice of matters that are either: (1) generally known
                                                                                                                 28   within the trial court's territorial jurisdiction; or (2) capable of accurate and ready
                                                                                                                      115016601                                -1-
                                                                                                                           DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                             PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 3 of 9 Page ID #:1921



                                                                                                                  1   determination by resort to sources whose accuracy cannot reasonably be questioned.”
                                                                                                                  2   Fraley, 830 F. Supp. 3d at 795, citing Fed. R. Evid. 201(b).
                                                                                                                  3           None of the extrinsic evidence submitted in support of Liu’s Rule 12(b)(6)
                                                                                                                  4   motion was attached to the SACC, is necessarily relied upon in the SACC, or is
                                                                                                                  5   subject to judicial notice. The extrinsic evidence submitted by Liu therefore should
                                                                                                                  6   be stricken and not considered. See Dolin v. Facebook, Inc., No. C 18-0950 SBA,
                                                                                                                  7   2018 WL 2047766, at *3 (N.D. Cal. May 2, 2018) (“Because the Court’s review on
                                                                                                                  8   a Rule 12(b)(6) motion is limited to the pleadings, Plaintiff's reliance on extrinsic
                                                                                                                  9   evidence is improper”) (citing U.S. v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)).
                                                                                                                 10           Should the Court nevertheless consider the extrinsic evidence submitted by
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Liu in support of his Rule 12(b)(6) motion, the Court is required to convert the
                                                                                                                 12   Motion to a motion for summary judgment under Federal Rule of Civil Procedure
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   56. In such event, Defendants, pursuant to Federal Rule of Civil Procedure 12(d),
                                                                                                                 14   respectfully request that the Court set a briefing schedule that will allow them to
                                                                                                                 15   obtain and present discovery via supplemental opposition, including: (i) Liu’s
                                                                                                                 16   deposition presently scheduled for April 19, 2020, at which time he will be providing
                                                                                                                 17   testimony concerning FF’s claims; and (ii) Liu’s outstanding discovery responses and
                                                                                                                 18   production of documents responsive to Defendants’ Requests for Production, Set 3.
                                                                                                                 19   (Decl. of Jeffrey M. Goldman, Ex. 3, ¶¶ 7-8); see Swedberg v. Marotzke, 339 F.3d
                                                                                                                 20   1139, 1143-44, 1146 (9th Cir. 2003). Such discovery will enable FF to at least
                                                                                                                 21   ascertain the following information that would be relevant to opposing a summary
                                                                                                                 22   judgment motion challenging the SACC:
                                                                                                                 23            Liu’s positions regarding his failure to provide any of the disclosures to
                                                                                                                 24               Defendants required by the California and New York Rules of Professional
                                                                                                                 25               Conduct.
                                                                                                                 26            Liu’s positions regarding his failure to advise Defendants in writing to
                                                                                                                 27               obtain independent counsel to represent them in entering the Employment
                                                                                                                 28               Agreement.
                                                                                                                      115016601                                -2-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 4 of 9 Page ID #:1922



                                                                                                                  1             Liu’s positions regarding the negotiations that took place between himself
                                                                                                                  2               and Defendants regarding the Employment Agreement.
                                                                                                                  3             Any documents pertaining to Liu’s compliance with the California and
                                                                                                                  4               New York Rules of Professional Conduct during the time that he served as
                                                                                                                  5               outside counsel to FF through his former firm Mayer Brown LLP
                                                                                                                  6               (“Mayer”), but prior to his employment at FF.
                                                                                                                  7             Any written disclosures that Liu made to Defendants during the time that
                                                                                                                  8               he served as outside counsel to FF through his former firm Mayer, but prior
                                                                                                                  9               to his employment at FF.
                                                                                                                 10             Liu’s communications with Mayer regarding the Employment Agreement
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11               prior to his entry into that agreement with Defendants.
                                                                                                                 12            Additionally, as detailed below, to the extent the Court looks to the “facts”
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   contained within the extrinsic evidence submitted in support of the Motion, under no
                                                                                                                 14   circumstances can the contents of the following exhibits legally be considered:
                                                                                                                 15                Exhibit A, allegedly representing a translation of a January 22, 2018 text
                                                                                                                 16                  message chain between Jiawei Wang (“Wang”) and Liu.
                                                                                                                 17                Exhibit B, allegedly representing a translation of a January 25, 2018 text
                                                                                                                 18                  message chain between Wang and Liu.
                                                                                                                 19                Exhibit C, allegedly representing a translation of a January 26, 2018 text
                                                                                                                 20                  message chain between Wang and Liu.
                                                                                                                 21                Exhibit D, January 26, 2018 email chain between Wang and Liu, subject
                                                                                                                 22                  “Further revisions on Share Transfer Agreement.”
                                                                                                                 23                Exhibit J, allegedly representing a “Certificate of Registration” from the
                                                                                                                 24                  State Bar of California.
                                                                                                                 25   II.      LIU HAS NOT PROPERLY AUTHENTICATED EXHIBITS A, B,
                                                                                                                               AND C AND EXHIBITS A, B, C, AND D ARE ALSO HEARSAY
                                                                                                                 26            AND/OR ARE IRRELEVANT
                                                                                                                 27            Rule 901 of the Federal Rules of Evidence requires authentication of evidence
                                                                                                                 28   “as a condition precedent to admissibility,” as well as specifically applies to
                                                                                                                      115016601                                  -3-
                                                                                                                            DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                              PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 5 of 9 Page ID #:1923



                                                                                                                  1   translations. See Fed. R. Evid. 901; Kesel v. United Parcel Svc., Inc., 2002 WL
                                                                                                                  2   102606, at *3 (N.D. Cal. Jan. 17, 2002) (“Witness testimony translated from a foreign
                                                                                                                  3   language must be properly authenticated and any interpretation must be shown to be
                                                                                                                  4   an accurate translation done by a competent translator”) (citing Fed. R. Evid. 604,
                                                                                                                  5   901). Under Rule 604 of the Federal Rules of Evidence, only translators of a certain
                                                                                                                  6   class are able to provide admissible translations. Liu provides no evidence that the
                                                                                                                  7   interpreter who purportedly translated Exhibits A, B, and C is a “qualified”
                                                                                                                  8   interpreter. Moreover, Liu fails to detail how he extracted his text messages and does
                                                                                                                  9   not provide any evidence that they were not altered. Thus, Exhibits A, B, and C have
                                                                                                                 10   not been properly authenticated and are legally inadmissible.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           Exhibits A, B, and C further constitute inadmissible hearsay. One of the
                                                                                                                 12   bedrock principles of the rules of evidence is that an out-of-court statement being
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   offered for “the truth of the matter asserted is inadmissible hearsay” which, absent a
                                                                                                                 14   recognized exception, cannot legally be admitted. Fed. R. Evid. 801(c)(2). “All
                                                                                                                 15   documentary evidence . . . must be presented in admissible form, generally requiring
                                                                                                                 16   proper identification and authentication, and admissibility as nonhearsay evidence or
                                                                                                                 17   under one or more of the exceptions to the hearsay rule, such as the business records
                                                                                                                 18   exception.” Tesoro Ref. & Mktg. Co. v. Cal. Finest Oil, 2013 WL 435202, at *3 (S.D.
                                                                                                                 19   Cal. Feb. 4, 2013). The text messages are out-of-court statements being offered for
                                                                                                                 20   the truth of the matters they purportedly assert; i.e., that Defendants reviewed the
                                                                                                                 21   Employment Agreement before entering it, and, at the last minute, sent it to their
                                                                                                                 22   outside counsel for review of an entirely different and discrete issue concerning
                                                                                                                 23   whether the provisions violated another contract with a third party. Despite Liu
                                                                                                                 24   declaring that these translations are true and correct copies of the text messages, he
                                                                                                                 25   does nothing to establish that he is a party to the text messages, or that the messages
                                                                                                                 26   are accurate reflections of what he said—i.e. Liu fails to establish that Exhibits A, B,
                                                                                                                 27   and C are subject to any hearsay exception.
                                                                                                                 28
                                                                                                                      115016601                                 -4-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 6 of 9 Page ID #:1924



                                                                                                                  1           Even assuming, arguendo, that Exhibits A, B, and C actually do state what is
                                                                                                                  2   reflected in their purported translations, they are legally irrelevant. Rule 401 of the
                                                                                                                  3   Federal Rules of Evidence provides that evidence is relevant if “(a) it has a tendency
                                                                                                                  4   to make a fact more or less probable than it would be without the evidence and (b) the
                                                                                                                  5   fact is of consequence in determining the action.” None of these exhibits meet either
                                                                                                                  6   requirement. To the contrary:
                                                                                                                  7           1.     Exhibit A merely states that a human resources director will be
                                                                                                                  8   reviewing the Employment Agreement.
                                                                                                                  9           2.     Exhibit B—which is dated about 24 hours before the execution of the
                                                                                                                 10   Employment Agreement—provides only that FF’s in-house legal department and HR
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   are reviewing the agreement because it involved a five-year employment guarantee
                                                                                                                 12   and that “all remuneration, conditions, and principles have been confirmed.”
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           3.     Exhibit C is the only document that mentions review of any agreement
                                                                                                                 14   by Sidley Austin LLP (“Sidley”), but that text message not only was sent just hours
                                                                                                                 15   before the Employment Agreement was entered into, but also, on its face, clearly
                                                                                                                 16   does not evidence that Sidley represented Defendants in the Employment Agreement
                                                                                                                 17   transaction.    Contrary to Liu’s efforts to mischaracterize the text message, if
                                                                                                                 18   anything, Exhibit C shows only that the agreement was already negotiated and that
                                                                                                                 19   Sidley was only reviewing the agreement to ensure that it did not violate the
                                                                                                                 20   agreement for Series A funding that Defendants had recently entered into several
                                                                                                                 21   months earlier in which Sidley had represented Defendants.
                                                                                                                 22           None of the above exhibits establish that Liu advised Defendants in writing
                                                                                                                 23   that: (i) FF may seek the advice of an independent lawyer or that the terms of the
                                                                                                                 24   Employment Agreement were “fair and reasonable” (as required by N.Y. Rule Prof.
                                                                                                                 25   Cond. 1.8; and Cal. Rule Prof. Cond. 3-300); or that (ii) Liu otherwise complied with
                                                                                                                 26   the Rules of Professional Conduct (as required by N.Y. Rule Prof. Cond 1.5 and 1.7;
                                                                                                                 27   and Cal. Rule Prof. Cond. 3-310 and 4-200). As such, none of those documents are
                                                                                                                 28   in any way relevant as they have nothing to do with, let alone excuse Liu’s manifest
                                                                                                                      115016601                                -5-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 7 of 9 Page ID #:1925



                                                                                                                  1   failure to comply with the Rules of Professional Conduct by, among other things: (i)
                                                                                                                  2   advising Defendants, in writing, to seek independent counsel; (ii) providing them
                                                                                                                  3   with sufficient time to seek that counsel; (iii) disclosing any adverse terms of the
                                                                                                                  4   transaction to Defendants in writing; (iv) offering FF advice against himself that he
                                                                                                                  5   would offer as if FF were dealing with a third party; (v) avoiding differing interests
                                                                                                                  6   with FF; and (vi) charging Defendants an unconscionable fee; and (vii) obtaining
                                                                                                                  7   Defendants’ written consent.
                                                                                                                  8           4.    Finally, Exhibit D is irrelevant because it is simply an e-mail chain in
                                                                                                                  9   which Wang provided Liu with the share transfer provisions from the aforementioned
                                                                                                                 10   Series A funding agreement, similarly having nothing to do with whether Liu
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   honored his obligations under the Rules of Professional Conduct. In confirmation of
                                                                                                                 12   that fact, Liu resorts to misrepresenting the contents of those documents in the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Motion, arguing that they purportedly memorialize that his and Wang’s “mutual[ ]
                                                                                                                 14   revis[ion] of the Employment Agreement (in English).” (Mot. at 11:19-21.) As
                                                                                                                 15   evident on their face, however, there is no actual revision of the Employment
                                                                                                                 16   Agreement reflected in Exhibit D, but rather only an invitation to Liu to suggest
                                                                                                                 17   changes based on the share transfer revisions.
                                                                                                                 18           Because Exhibits A, B, and C are not properly authenticated, are hearsay, and
                                                                                                                 19   are irrelevant, and because Exhibit D is irrelevant, they are not admissible and legally
                                                                                                                 20   should not be considered by the Court.
                                                                                                                 21   III.    LIU HAS NOT PROPERLY AUTHENTICATED EXHIBIT J WHICH
                                                                                                                              ALSO CONSTITUTES INADMISSIBLE HEARSAY.
                                                                                                                 22
                                                                                                                              Again, Rule 901 of the Federal Rules of Evidence requires authentication of
                                                                                                                 23
                                                                                                                      evidence “as a condition precedent to admissibility.” Fed. R. Evid. 901. “Evidence
                                                                                                                 24
                                                                                                                      may be authenticated by presenting testimony from an individual who has sufficient
                                                                                                                 25
                                                                                                                      familiarity with the proffered evidence to identify the evidence and inform the court
                                                                                                                 26
                                                                                                                      of the circumstances under which the evidence was created.” United States v.
                                                                                                                 27
                                                                                                                      Alvirez, 831 F.3d 1115, 1123 (9th Cir. 2016), citing United States v. Pelisamen, 641
                                                                                                                 28
                                                                                                                      115016601                                 -6-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 8 of 9 Page ID #:1926



                                                                                                                  1   F.3d 399, 411 (9th Cir. 2011). Notably, neither Liu nor his counsel proffer how they
                                                                                                                  2   are sufficiently familiar with Exhibit J to authenticate it. To the contrary, neither Liu
                                                                                                                  3   nor his counsel provide any information as to how the document was created. Nor
                                                                                                                  4   can Liu and his counsel purport to be the creators of Exhibit J, or even attempt to
                                                                                                                  5   offer any other means of authenticating that document. See, e.g., Royal Indem. Group
                                                                                                                  6   v. Travelers Indem. Co. of Rhode Island, 2007 WL 9811000, at *2 (N.D. Cal. Dec.
                                                                                                                  7   5, 2007) (“absent any competent evidence authenticating the [insurance] certificates
                                                                                                                  8   or confirming their accuracy, the certificates must be disregarded”). The Court
                                                                                                                  9   therefore, should not consider Exhibit J under applicable law. See, e.g., Hotel
                                                                                                                 10   Employees & Restaurant Employees Local 2 v. Vista Inn, 393 F. Supp. 2d 972, 970
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   (N.D. Cal. 2005) (declining to incorporate an extrinsic document when plaintiff
                                                                                                                 12   raised evidentiary objections).
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           Consistent with the governing standards previously set forth above, Exhibit J
                                                                                                                 14   further constitutes inadmissible hearsay. See discussion and authorities cited, supra,
                                                                                                                 15   at Section II. In addition to not being authenticated, it is evident that Liu seeks to
                                                                                                                 16   submit the unauthenticated Exhibit J for the truth of the matter asserted—namely, to
                                                                                                                 17   establish that he ultimately became registered with the California State Bar. Liu,
                                                                                                                 18   however, does not even attempt to provide a valid hearsay exception prerequisite to
                                                                                                                 19   Exhibit J’s admissibility, thereby independently requiring Exhibits J’s exclusion on
                                                                                                                 20   that separate basis.
                                                                                                                 21           These are not merely technical matters. To the contrary, Liu was paid nearly
                                                                                                                 22   $50,000 per month during his time at FF. For any given month that he was not
                                                                                                                 23   admitted as Registered In House Counsel, he was practicing law without a license,
                                                                                                                 24   making his pay legally subject to disgorgement. See Cal. Bus. & Prof. Code §§ 17200
                                                                                                                 25   (Unfair Competition Law) and 6215 (prohibiting the unlicensed practice of law);
                                                                                                                 26   People ex rel. Bill Lockyer v. Fremont Life Ins. Co., 104 Cal. App. 4th 508, 517
                                                                                                                 27   (2002) (as modified on denial of reh’g (Jan. 16, 2003)) (“‘[T]he trial court found
                                                                                                                 28   appellant had violated section 17200 by engaging in the unauthorized practice of law,
                                                                                                                      115016601                                 -7-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 116 Filed 04/12/21 Page 9 of 9 Page ID #:1927



                                                                                                                  1   a violation of section 6125. This set of circumstances comes within the unlawful
                                                                                                                  2   prong of section 17200.”).
                                                                                                                  3   IV.     CONCLUSION
                                                                                                                  4           For the foregoing reasons, Defendants respectfully request that the Court
                                                                                                                  5   sustain the above-referenced objections and not consider any of the extrinsic
                                                                                                                  6   evidence submitted by Liu or his counsel in support of the Motion.
                                                                                                                  7   Dated: April 12, 2021                     TROUTMAN PEPPER HAMILTON
                                                                                                                                                                SANDERS LLP
                                                                                                                  8
                                                                                                                  9                                             By: /s/ Jeffery M. Goldman
                                                                                                                                                                  Jeffery M. Goldman
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                    Attorneys for Defendants
                                                                                                                 11                                                 SMART KING LTD., JIAWEI
                                                                                                                                                                    WANG, and CHAOYING DENG
                                                                                                                 12                                                 and Defendant and Counterclaimant
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                                                    FARADAY&FUTURE INC.
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14
                                                                                                                 15
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      115016601                               -8-
                                                                                                                          DEFENDANTS’ OBJECTIONS AND MOTION TO STRIKE EVIDENCE SUBMITTED IN SUPPORT OF
                                                                                                                            PLAINTIFF’S MOTION TO DISMISS, MOTION TO STRIKE, AND MOTION FOR SANCTIONS
